Case 2:20-cv-00182-JPH-MJD Document 5 Filed 04/15/20 Page 1 of 5 PageID #: 34




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

ROBERT P. BASTON,                                      )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 2:20-cv-00182-JPH-MJD
                                                       )
ROBERT E. CARTER, JR.,                                 )
DICK BROWN,                                            )
ERIC J. HOLCOMB,                                       )
                                                       )
                              Defendants.              )

   ORDER DENYING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS,
      SCREENING COMPLAINT, DIRECTING ISSUANCE OF PROCESS, AND
    DIRECTING DEFENDANTS TO RESPOND TO MOTION FOR PRELIMINARY
                        INJUNCTIVE RELIEF

       This action is before the Court for resolution of Plaintiff Robert Baston’s motion for leave

to proceed in forma pauperis, dkt. 2; for screening of his complaint pursuant to 28 U.S.C.

§ 1915A(b); and for issuance of process on the defendants.

                       I. Motion for Leave to Proceed In Forma Pauperis

       On April 2, 2020, the plaintiff filed a complaint, dkt. 1, and a motion to proceed in forma

pauperis, dkt. 2. On April 6, 2020, the plaintiff also filed an unsigned certification of his trust fund

account indicating a zero balance and zero deposits in the six months immediately preceding the

certification, dkt. 2-2. The plaintiff’s motion to proceed in forma pauperis, dkt. [3], is denied as

presented without prejudice. The plaintiff shall have until May 9, 2020, to renew his motion to

proceed in forma pauperis by attaching a copy of the transactions associated with his institution

trust account for the six-month period preceding the filing of this action on April 2, 2020. See 28

U.S.C. § 1915(a)(2). Otherwise, the plaintiff must pay the $400.00 filing fee.



                                                   1
Case 2:20-cv-00182-JPH-MJD Document 5 Filed 04/15/20 Page 2 of 5 PageID #: 35




                                              II. Screening

          Mr. Baston is an inmate at Wabash Valley Correctional Facility (“WVCF”). Because

Mr. Baston is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under

28 U.S.C. § 1915A(a) to screen his complaint.

A.        Screening Standard

          Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

          [the] complaint must contain sufficient factual matter, accepted as true, to state a
          claim for relief that is plausible on its face. A claim has facial plausibility when the
          plaintiff pleads factual content that allows the court to draw the reasonable
          inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

B.        The Complaint

          The complaint names three defendants: 1) Indiana Department of Correction

Commissioner Robert E. Carter, Jr.; 2) WVCF Warden Dick Brown; and 3) Governor Eric J.

Holcomb (collectively, “Defendants”). All Defendants have been sued in their individual and

official capacities. For relief, Mr. Baston seeks compensatory and punitive damages and injunctive

relief.

          Mr. Baston alleges that the Defendants violated the Eighth Amendment’s prohibition

against cruel and unusual punishment. Specifically, Mr. Baston first alleges that he was exposed


                                                     2
Case 2:20-cv-00182-JPH-MJD Document 5 Filed 04/15/20 Page 3 of 5 PageID #: 36




to an Indiana Department of Correction employee (“Mrs. Cecil”) who had returned from a cruise

with flu-like symptoms amidst the COVID-19 pandemic. Mr. Baston informed Warden Brown

and the Wexford Health of Indiana Health Administrator of his contact with Mrs. Cecil but did not

receive a response, nor did he receive COVID-19 testing or treatment following the exposure. Mr.

Baston further alleges that the conditions of his confinement place him in danger of contracting

COVID-19 because he is required to be in much closer proximity to other inmates than the

recommended six-feet social distancing minimum, and he has not been provided adequate soap for

washing his hands.

C.       Discussion of Claims

         The Court identifies within Mr. Baston’s complaint two distinct Eighth Amendment claims

against the Defendants: (1) subjecting him to inhumane conditions and (2) failing to provide him

adequate medical care. The action shall proceed with these Eighth Amendment claims against all

three Defendants pursuant to 42 U.S.C. § 1983.

         These are the only claims the Court has identified in the complaint. If Mr. Baston believes

he asserted claims the Court has not addressed, he shall have through May 9, 2020, to notify the

Court.

                             III. Conclusion and Issuance of Process

         Mr. Baston’s motion for leave to proceed in forma pauperis, dkt. [2], is denied as

presented consistent with Part I above. Mr. Baston shall have through May 9, 2020, to renew his

motion to proceed in forma pauperis by attaching a copy of the transactions associated with his

institution trust account for the six-month period preceding the filing of this action.




                                                  3
Case 2:20-cv-00182-JPH-MJD Document 5 Filed 04/15/20 Page 4 of 5 PageID #: 37




       The action shall proceed with Eighth Amendment claims against all three Defendants in

pursuant to 42 U.S.C. § 1983. Mr. Baston shall have through May 9, 2020, to notify the Court of

any additional claims he believes he raised.

       The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to defendants (1) Eric Holcomb, (2) Robert E. Carter, Jr., and (3) Dick Brown in the manner

specified by Federal Rule of Civil Procedure 4(d). Process shall consist of the complaint (dkt. [1]),

applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver

of Service of Summons), and this Entry.

       Defendants are directed to construe the complaint as including a motion for preliminary

injunction and to respond within ten (10) days of service of process.

SO ORDERED.

Date: 4/15/2020




Distribution:

ROBERT P. BASTON
209210
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Electronic service to Indiana Department of Correction employees:

       Robert D. Carter, Jr., Commissioner

       Dick Brown, Warden, Wabash Valley Correctional Facility



                                                 4
Case 2:20-cv-00182-JPH-MJD Document 5 Filed 04/15/20 Page 5 of 5 PageID #: 38




Governor Eric J. Holcomb
200 W. Washington St.
Rm. 206
Indianapolis, IN 46204




                                     5
